Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on August 26th, 2020.
Claims 1-20 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  “… applying iterative closest point (ICP) algorithm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 14 and 16 recite the limitation "the mobile manipulator" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konolige (US Pub. No. 20160016311).
Regarding Claim 1:
Konolige teaches:
 A method of calibrating a manipulator and external sensor, the method comprising: ([0065], discloses calibrating fixed sensors and sensors on the arm; [0068], discloses the calibration of a fixed visual sensor and the robotic arm; [0069], discloses the calibration of a sensor on the arm to improve arm coordinate accuracy)
generating a first cloud map using depth information; ([0058], discloses creating a depth map to represent structures)
generating a second cloud map using contact information; and ([0103], discloses recording a trajectory by contacting the edge of an object and tracing it to get the shape)
recovering extrinsic parameters by aligning the first cloud map and the second cloud map.  ([0066], discloses solving for one or more extrinsic parameters; [0107], discloses an error correction by comparing the expected object information from the contact and depth information)

Regarding claim 2:
Konolige teaches the limitations of claim 1. Konolige further teaches:
wherein generating the first cloud map includes collecting the depth information.  ([0034], discloses obtaining depth information; [0058], discloses creating a depth map to represent structures)

Regarding Claim 3:
Konolige teaches the limitations of claim 2. Konolige further teaches:
further comprising using one of a depth sensor or camera to collect the depth information.  ([0027], discloses using cameras or depth sensors to obtain depth information)

Regarding Claim 4:
Konolige teaches the limitations of claim 3. Konolige further teaches:
wherein the depth sensor is stationary relative to a base frame of the mobile manipulator.  ([0041], discloses fixed sensors on base)

Regarding Claim 5:
Konolige teaches the limitations of claim 2. Konolige further teaches:
wherein collecting the depth information comprises collecting the depth information corresponding to a rigid structure.  ([0025], discloses picking up objects such as boxes; [0034], discloses obtaining depth data on objects)

Regarding Claim 6:
Konolige teaches the limitations of claim 5. Konolige further teaches:
wherein generating the second cloud map comprises collecting the contact information by moving an end effector of the mobile manipulator over the rigid structure.  ([0103], discloses recording a trajectory by contacting the edge of an object and tracing it to get the shape)

Regarding Claim 7: 
Konolige teaches the limitations of claim 5. Konolige further teaches:
wherein the depth information is collected from a plurality of vantage points.  ([0058], discloses that façade is represented as depth map; [0061], discloses obtaining different views using the camera to create the façade)

Regarding Claim 10: 
Konolige teaches the limitations of claim 1. Konolige further teaches:
wherein the manipulator is mobile.  (Fig. 1A shows a manipulator mounted to a base with wheels; [0037], discloses the manipulator being mounted on a holonomic cart)

Regarding Claim 11:
Konolige teaches:
A system for calibrating a manipulator comprising: ([0065], discloses calibrating fixed sensors and sensors on the arm; [0068], discloses the calibration of a fixed visual sensor and the robotic arm; [0069], discloses the calibration of a sensor on the arm to improve arm coordinate accuracy)
a processor and a computer readable medium; the computer readable medium including instructions which when executed by the processor: ([0049], discloses a processor that executes instructions stored in a memory)
generates a first cloud map using depth information; ([0058], discloses creating a depth map to represent structures)
generates a second cloud map using contact information; and ([0103], discloses recording a trajectory by contacting the edge of an object and tracing it to get the shape)
recovers extrinsic parameters by aligning the first cloud map and the second cloud map.  ([0066], discloses solving for one or more extrinsic parameters; [0107], discloses an error correction by comparing the expected object information from the contact and depth information)

Regarding Claim 12: 
Konolige teaches the limitations of claim 11. Konolige further teaches:
wherein the instructions include instructions for collecting the depth information.  ([0034], discloses obtaining depth information; [0058], discloses creating a depth map to represent structures)

Regarding Claim 13:
Konolige teaches the limitations of claim 12. Konolige further teaches:
comprising one of a depth sensor or camera to collect the depth information.  ([0027], discloses using cameras or depth sensors to obtain depth information)

Regarding Claim 14: 
Konolige teaches the limitations of claim 13. Konolige further teaches:
wherein the depth sensor is stationary relative to a base frame of the mobile manipulator.  ([0041], discloses fixed sensors on base)

Regarding Claim 15: 
Konolige teaches the limitations of claim 12. Konolige further teaches:
the depth information corresponds to a rigid structure.  ([0025], discloses picking up objects such as boxes; [0034], discloses obtaining depth data on objects)

Regarding Claim 16: 
Konolige teaches the limitations of claim 15. Konolige further teaches:
further comprising moving an end effector of the manipulator over the rigid structure to generate the second cloud map to collect the contact information.  ([0103], discloses recording a trajectory by contacting the edge of an object and tracing it to get the shape)

Regarding Claim 17: 
Konolige teaches the limitations of claim 15. Konolige further teaches:
wherein the depth information is collected from a plurality of vantage points.  ([0058], discloses that façade is represented as depth map; [0061], discloses obtaining different views using the camera to create the façade)

Regarding Claim 20: 
Konolige teaches the limitations of claim 11. Konolige further teaches:
wherein the manipulator is mobile. (Fig. 1A shows a manipulator mounted to a base with wheels; [0037], discloses the manipulator being mounted on a holonomic cart)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Pub. No. 20160016311) in view of Leary (US Pub. No. 20180056801).
Regarding Claim 8: 
Konolige teaches the limitations of claim 1.  Konolige does teach determining an error by comparing the depth and contact information.  Konolige does not teach applying an iterative closest point algorithm, however, Leary does teach:
wherein aligning the first cloud map and the second cloud map comprises applying iterative closest point (ICP) algorithm.  ([0019], discloses using an iterative closest point algorithm to align data between two maps)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the error determination and updating of the map in Konolige to include the iterative closest point algorithm of Leary because used in combination with other methods, it would improve map accuracy. 


Regarding Claim 18: 
Konolige teaches the limitations of claim 11.  Konolige does teach determining an error by comparing the depth and contact information.  Konolige does not teach applying an iterative closest point algorithm, however, Leary does teach:
wherein aligning the first cloud map and the second cloud map comprises applying an iterative closest point (ICP) algorithm.  ([0019], discloses using an iterative closest point algorithm to align data between two maps)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the error determination and updating of the map in Konolige to include the iterative closest point algorithm of Leary because used in combination with other methods, it would improve map accuracy.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige (US Pub. No. 20160016311) in view of Leary (US Pub. No. 20180056801) further in view of Dagalakis (US Pub. No. 20190255707).
Regarding Claim 9: 
The combination of Konolige and Leary teaches the limitations of claim 8.  Konolige does teach identifying an error or bias of the sensor or arm position in relation to the object ([0107]).  Konolige does not teach accounting for a kinematic model, however, Dagalakis teaches:
wherein recovering the extrinsic parameters further comprises accounting for kinematic model biases of the manipulator.  ([0111], discloses a kinematic model of the robot that is used to identify and correct errors in the sensors and position)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the identifications of sensor and position error in Konolige to incorporate the kinematic model of Dagalakis in determining and correcting the errors because it would provide more accurate error correction by considering kinematic properties as well as static.

Regarding Claim 19: 
The combination of Konolige and Leary teaches the limitations of claim 18.  Konolige does teach identifying an error or bias of the sensor or arm position in relation to the object ([0107]).  Konolige does not teach accounting for a kinematic model, however, Dagalakis teaches:
further comprising accounting for kinematic model biases of the mobile manipulator when recovering the extrinsic parameters.  ([0111], discloses a kinematic model of the robot that is used to identify and correct errors in the sensors and position)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the identifications of sensor and position error in Konolige to incorporate the kinematic model of Dagalakis in determining and correcting the errors because it would provide more accurate error correction by considering kinematic properties as well as static.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Tateno (US Pub. No. 20130245828) discloses generating a model and calibrates a manipulator.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664